Exhibit 10.2
Execution Version



SECOND AMENDMENT
TO
AMENDED AND RESTATED
CREDIT AGREEMENT
DATED AS OF SEPTEMBER 28, 2012
AMONG
DIAMONDBACK ENERGY LLC,
AS PARENT GUARANTOR


WINDSOR PERMIAN LLC,
AS BORROWER,
THE GUARANTORS,
WELLS FARGO BANK, NATIONAL ASSOCIATION,
AS ADMINISTRATIVE AGENT,
AND
THE LENDERS PARTY HERETO


SOLE BOOK RUNNER AND SOLE LEAD ARRANGER
WELLS FARGO SECURITIES, LLC








--------------------------------------------------------------------------------




SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT
THIS SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this “Second
Amendment”) dated as of September 28, 2012, is among: Diamondback Energy LLC, a
Delaware limited liability company, as the initial Parent Guarantor
(“Diamondback”); WINDSOR PERMIAN LLC, a Delaware limited liability company (the
“Borrower”); each of the undersigned guarantors (together with Diamondback, the
“Guarantors”); each of the lenders party to the Credit Agreement referred to
below (collectively, the “Lenders”); and WELLS FARGO BANK, National Association
(“Wells”), as administrative agent for the Lenders (in such capacity, together
with its successors in such capacity, the “Administrative Agent”).
R E C I T A L S
A.    The Parent Guarantor, the Borrower, the Administrative Agent and the
Lenders are parties to that certain Amended and Restated Credit Agreement dated
as of July 24, 2012, as amended by that certain First Amendment dated as of July
31, 2012 (as amended, amended and restated, modified or supplemented, the
“Credit Agreement”), pursuant to which the Lenders have made certain credit
available to and on behalf of the Borrower.
B.    The Borrower has informed the Administrative Agent that it will not be
able to comply with the requirements of Section 9.01(d) for the fiscal quarter
ending September 30, 2012 and that it has exceeded the limit on lease payments
set forth in Section 9.07, and has requested that the Majority Lenders waive
such compliance for such period and the excess in the lease payments, each as
set forth herein.
C.    The Borrower has requested and the Majority Lenders have agreed to amend
and waive certain other provisions of the Credit Agreement as set forth herein.
D.    Now, therefore, to induce the Administrative Agent and the Lenders to
enter into this Second Amendment and in consideration of the premises and the
mutual covenants herein contained, for good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:
Section 1.Defined Terms. Each capitalized term used herein but not otherwise
defined herein has the meaning given such term in the Credit Agreement, as
amended by this Second Amendment. Unless otherwise indicated, all section
references in this Second Amendment refer to sections of the Credit Agreement.
Section 2.    Amendments to Credit Agreement.


2.1    Amendments to Section 1.02. Section 1.02 is hereby amended by deleting
the definitions of “Agreement” and “Subordinated Debt” in their entirety and
replacing them with the following:

1



--------------------------------------------------------------------------------

        

“Agreement” means this Amended and Restated Credit Agreement, as amended by the
First Amendment dated as of July 31, 2012 and the Second Amendment dated as of
September 28, 2012, as the same may be amended or supplemented from time to
time.


“Subordinated Debt” means, except as permitted in Section 9.04(b), Debt (i) in a
maximum principal amount not to exceed $45,000,000, (ii) with interest no
greater than 8% per annum and payable only in kind, (iii) with a maturity date
no earlier than 91 days after the Maturity Date, (iv) subordinate in all
respects to the Indebtedness and (v) unsecured.


2.2    Amendment to Section 9.07. Section 9.07 is hereby amended by deleting the
number “$250,000” therein and replacing it with “$550,000”.


Section 3.    Waivers. Subject to the conditions precedent contained in Section
4 of this Second Amendment and the ratification contained in Section 5.2 of this
Second Amendment, the Majority Lenders hereby waive (a) compliance with Section
9.01(d) for the fiscal quarter ending September 30, 2012, (b) the provisions of
Section 9.04(b) to the extent necessary to permit the amendment of the
documentation governing the Subordinated Debt to reflect an increase in the
maximum principal amount thereof to $45,000,000 and (c) the amount of lease
payments in excess of the basket set forth in Section 9.07 for the period ending
on the Second Amendment Effective Date.
Section 4.    Conditions Precedent. This Second Amendment shall become effective
on the date (such date, the “Second Amendment Effective Date”), when each of the
following conditions is satisfied (or waived in accordance with Section 12.02):
4.1    The Administrative Agent shall have received from the Majority Lenders,
the Parent Guarantor and the Borrower, counterparts (in such number as may be
requested by the Administrative Agent) of this Second Amendment signed on behalf
of such Person.
4.2    The Administrative Agent and the Lenders shall have received all fees and
other amounts due and payable on or prior to the date hereof, including, to the
extent invoiced, reimbursement or payment of all documented out-of-pocket
expenses required to be reimbursed or paid by the Borrower under the Credit
Agreement.
4.3    No Default shall have occurred and be continuing as of the date hereof,
after giving effect to the terms of this Second Amendment.
The Administrative Agent is hereby authorized and directed to declare this
Second Amendment to be effective when it has received documents confirming or
certifying, to the satisfaction of the Administrative Agent, compliance with the
conditions set forth in this Section 4 or the waiver of such conditions as
permitted in Section 12.02. Such declaration shall be final, conclusive and
binding upon all parties to the Credit Agreement for all purposes.

2



--------------------------------------------------------------------------------

        

Section 5.    Miscellaneous.
5.1    Confirmation. The provisions of the Credit Agreement, as amended and
waived by this Second Amendment, shall remain in full force and effect following
the effectiveness of this Second Amendment.
5.2    Ratification and Affirmation; Representations and Warranties. Each of the
Parent Guarantor and the Borrower hereby (a) ratifies and affirms its
obligations under, and acknowledges its continued liability under, each Loan
Document to which it is a party and agrees that each Loan Document to which it
is a party remains in full force and effect as expressly amended or waived
hereby and (b) represents and warrants to the Lenders that as of the date
hereof, after giving effect to the terms of this Second Amendment:
(i)    all of the representations and warranties contained in each Loan Document
to which it is a party are true and correct, except to the extent any such
representations and warranties are expressly limited to an earlier date, in
which case, such representations and warranties shall continue to be true and
correct as of such specified earlier date,
(ii)    no Default or Event of Default has occurred and is continuing, and
(iii)    no event or events have occurred which individually or in the aggregate
could reasonably be expected to have a Material Adverse Effect.
5.3    Limitation of Waiver. Neither the execution by the Administrative Agent
or the Lenders of this Second Amendment, nor any other act or omission by the
Administrative Agent or the Lenders or their officers in connection herewith,
shall be deemed a waiver by the Administrative Agent or the Lenders of any other
defaults which may exist or which may occur in the future under the Credit
Agreement and/or the other Loan Documents, or any future defaults of the same
provision waived hereunder (collectively “Other Violations”). Similarly, nothing
contained in this Second Amendment shall directly or indirectly in any way
whatsoever either: (i) impair, prejudice or otherwise adversely affect the
Administrative Agent’s or the Lenders’ right at any time to exercise any right,
privilege or remedy in connection with the Loan Documents with respect to any
Other Violations, (ii) amend or alter any provision of the Credit Agreement, the
other Loan Documents, or any other contract or instrument (except for the
amendments and waivers herein), or (iii) constitute any course of dealing or
other basis (except for the amendments and waivers herein) for altering any
obligation of the Borrower or any right, privilege or remedy of the
Administrative Agent or the Lenders under the Credit Agreement, the other Loan
Documents, or any other contract or instrument. Nothing in this Second Amendment
shall be construed to be a consent by the Administrative Agent or the Lenders to
any Other Violations.
5.4    Counterparts. This Second Amendment may be executed by one or more of the
parties hereto in any number of separate counterparts, and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of this Second Amendment by facsimile transmission shall be
effective as delivery of a manually executed counterpart hereof.

3



--------------------------------------------------------------------------------

        

5.5    NO ORAL AGREEMENT. THIS SECOND AMENDMENT, THE CREDIT AGREEMENT AND THE
OTHER LOAN DOCUMENTS EXECUTED IN CONNECTION HEREWITH AND THEREWITH REPRESENT THE
FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT UNWRITTEN ORAL AGREEMENTS OF THE PARTIES.
THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
5.6    GOVERNING LAW. THIS SECOND AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF TEXAS.
5.7    Payment of Expenses. In accordance with Section 12.03, the Borrower
agrees to pay or reimburse the Administrative Agent for all of its reasonable
out-of-pocket expenses incurred in connection with this Second Amendment, any
other documents prepared in connection herewith and the transactions
contemplated hereby, including, without limitation, the reasonable fees, charges
and disbursements of counsel to the Administrative Agent.
5.8    Severability. Any provision of this Second Amendment which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
5.9    Successors and Assigns. This Second Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.
5.10    Loan Document. This Second Amendment is a Loan Document.


[SIGNATURES BEGIN NEXT PAGE]



4



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be
duly executed as of the date first written above.


 
 
WINDSOR PERMIAN LLC,
as Borrower
 
 
 
 
 
 
 
 
By:  /s/ Teresa L. Dick
 
 
Name: Teresa L. Dick
 
 
Title: CFO
 
 
 
 
 
 
 
 
DIAMONDBACK ENERGY LLC,
as the initial Parent Guarantor
 
 
 
 
 
 
 
 
By:  /s/ Teresa L. Dick
 
 
Name: Teresa L. Dick
 
 
Title: CFO



 
 
DIAMONDBACK E&P LLC,
as a Guarantor
 
 
 
 
 
 
 
 
By:  /s/ Teresa L. Dick
 
 
Name: Teresa L. Dick
 
 
Title: CFO
 
 
 
 
 
 



 
 
DIAMONDBACK ENERGY, INC.,
as a Guarantor
 
 
 
 
 
 
 
 
By:  /s/ Teresa L. Dick
 
 
Name: Teresa L. Dick
 
 
Title: CFO






SIGNATURE PAGE
SECOND AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------




 
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent and a Lender




 
By:    /s/ Patrick J. Fults
   Name: Patrick J. Fults
   Title: Vice President
 










SIGNATURE PAGE
SECOND AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------




 
AMEGY BANK NATIONAL ASSOCIATION,
as a Lender




 
By:    /s/ JB Askew
   Name: JB Askew
   Title: Assistant Vice President
 












SIGNATURE PAGE
SECOND AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------




 
U.S. BANK NATIONAL ASSOCIATION,
as a Lender




 
By:    /s/ Bruce E. Hernandez
   Name: Bruce E. Hernandez
   Title: Vice President
 












SIGNATURE PAGE
SECOND AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------




 
WEST TEXAS NATIONAL BANK,
as a Lender




 
By:    /s/ Chris L. Whigham
   Name: Chris L. Whigham
   Title: Senior Vice President
 










SIGNATURE PAGE
SECOND AMENDMENT TO CREDIT AGREEMENT

